Citation Nr: 1547975	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  02-20 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include psychosis.

2.  Entitlement to a rating in excess of 40 percent for hepatitis C.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to November 1975.  A second period of active service dating from November 1975 to February 1978 resulted in a discharge characterized as "under other than honorable conditions."  In a March 1981 administrative decision, the RO determined that the Veteran's period of active service dating from October 1973 to January 1976 was rendered under honorable conditions.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2001 and May 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in relevant part, denied the Veteran's claims of entitlement to service connection for mental illness and schizophrenia.

In June 2008, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2015).

In November 2008, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  In a December 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2008 decision with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, and remanded the claim for additional development and readjudication consistent with the Court's memorandum decision.  The Board again remanded the claim for additional development in July 2011 and September 2013.

In February 2015, the Veteran filed with the Court a petition for extraordinary relief in the nature of a writ of mandamus, alleging undue delay by the Secretary in processing his claim for service connection for an acquired psychiatric disability.  The Court dismissed this petition in an April 2015 Order. 


As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through May 2014 and a June 2014 response from the Social Security Administration.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran contends that he has a currently diagnosed acquired psychiatric disability, to include psychosis, that was incurred during or within one year of his discharge from his honorable period of active service dating from October 1973 to January 1976, or that it is otherwise related to events that occurred therein.

In the September 2013 remand, the Board instructed the RO to request records from the Social Security Administration.  Specifically, the Board instructed that this request was to include both the Veteran's name used during military service (Ronnie Harris) as well as his name listed in his service personnel records (Ronnie Hollis).  The record reveals that the AOJ's May 2014 request to the Social Security Administration was for records related to "Ronnie Harris" only; there is otherwise no indication that records were requested for "Ronnie Hollis."  Therefore, claim must again be remanded so that such records can be requested.
The September 2013 remand also instructed the RO to obtain records of all in-service clinical treatment received by the Veteran at "Kue" / "Kuwae" / "Kuwe" / "KAB" military hospital in Okinawa, Japan, dating from March 2, 1976 to December 18, 1977.  Such search was instructed to be performed using the names Ronnie Harris and Ronnie Hollis.  The AOJ submitted a request for records from the Okinawa military hospital with instructions as written from the September 2013 remand.  A November 2014 response stated, "requested records from <<USNRMC OKINAWA>> for <<1977>> are furnished.  No records for 1976."  In a July 2015 submission, the Veteran's attorney argued that there was no indication that the search was performed for the relevant records using the name Ronnie Hollis.  The Board agrees and is thus remanding again to conduct such a search.

As a final matter, the Board notes that, in a December 2012 rating decision, the AOJ granted service connection for hepatitis C and assigned a 40 percent rating, effective September 21, 2012.  The Veteran filed a notice of disagreement with respect to the assigned disability rating in August 2013.  However, the AOJ has not yet issued a statement of the case (SOC) with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his attorney an SOC with respect to the assignment of a 40 percent rating for hepatitis C in the December 2012 rating decision, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.

The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  Contact all appropriate records repositories and request that an exhaustive search be completed for records of all clinical inpatient and outpatient treatment received for any and all medical, psychiatric, and substance abuse conditions at "Kue" / "Kuwae" / "Kuwe" / "KAB" military hospital in Okinawa, Japan, dating from March 2, 1976 to December 18, 1977.  Specifically request records for both "Ronnie Harris" and "Ronnie Hollis" when searching for each spelling variation of the military hospital.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Obtain and associate with the claims file any decision from the Social Security Administration to award or deny benefits to the Veteran and the records upon which the decision is based.  Specifically request for records for the name "Ronnie Hollis."

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




